UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4959



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


URIEL DOMINGUEZ-VILLEGAS,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-05-54)


Submitted:   March 27, 2006            Decided:   September 18, 2006


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Randall S. Galyon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Uriel Dominguez-Villegas pled guilty to one count of

conspiracy to distribute five kilograms or more of a mixture and

substance containing a detectable amount of cocaine hydrochloride,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A); 846 (2000).             He

was   sentenced    to    imprisonment   for   151   months.      On   appeal,

Dominguez-Villegas contends that the district court erred in its

application of the sentencing guidelines.           We affirm.

           After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines. See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).             However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).    Id.     As stated in Hughes, this court will affirm a

post-Booker sentence if it is both reasonable and within the

statutorily prescribed range.           Id. at 546-47; see also United

States v. Green, 436 F.3d 449, 457 (4th Cir. 2006) (stating a

sentence imposed within a properly calculated guideline range is

presumptively reasonable).        When reviewing the district court’s

application   of   the    Sentencing    Guidelines,   this    court   reviews

findings of fact for clear error and questions of law de novo.

Green, 436 F.3d at 456.      A sentence is unreasonable if based on an


                                   - 2 -
error in construing or applying the Sentencing Guidelines.                 Id. at

456-57.

              In   calculating      the     guideline    range       for    each

co-conspirator, “all reasonably foreseeable acts and omissions of

others in furtherance of the jointly undertaken criminal activity,

that occurred during the commission of the offense of conviction,

in preparation for that offense, or in the course of attempting to

avoid detection or responsibility for that offense” are to be

included.      USSG § 1B1.3(a)(1)(B) (2004).

              Dominguez-Villegas     first    argues    that   the    fourteen

kilograms of cocaine seized by law enforcement officers should not

have been attributed to him as there is no evidence that he was

aware of the scope of the conspiracy.              This argument, however,

completely disregards the sentencing testimony.                Specifically,

Officer        Clodfelter        testified       that     items        bearing

Dominguez-Villegas’s name, including a suitcase with more than

$26,000 in cash, were discovered in the residence from which the

fourteen kilograms were seized.           Some of this cocaine was packaged

in a manner consistent with that recovered from the vehicle driven

by Dominguez-Villegas. Also, airline tickets indicated that he may

have   been    staying   at   the   residence     for   more   than    a   week.

Therefore, we conclude the district court properly attributed the

fourteen kilograms of cocaine to Dominguez-Villegas.




                                     - 3 -
              Likewise, Dominguez-Villegas argues that the district

court erred in its application of § 2D1.1(b)(1) as it was not

reasonably      foreseeable    that     a   co-conspirator      would   possess    a

firearm.*      We have previously determined, however, that “it [is]

fairly inferable that a codefendant’s possession of a dangerous

weapon is foreseeable to a defendant with reason to believe that

their      collaborative    criminal      venture   includes     an   exchange    of

controlled      substances    for   a     large   amount   of    cash.”      United

States v. Kimberlin, 18 F.3d 1156, 1160 (4th Cir. 1994) (alteration

in    original)    (internal    quotations        omitted);     see   also   United

States v. White, 875 F.2d 427, 433 (4th Cir. 1989) (recognizing

weapons have become “tools of the trade” in drug trafficking).

Under these facts, we conclude the district court properly applied

the     firearm   enhancement.          Consequently,      Dominguez-Villegas’s

sentence,      imposed     within   the     properly    calculated      range,    is

reasonable.




       *
      He does not argue that it is clearly improbable that the
firearm was connected to the drug offense, rather that it was not
reasonably foreseeable to him. See USSG § 2D1.1(b)(1), comment.
(n.3) (providing for a two-level enhancement when a firearm is
present in a drug offense, unless it is clearly improbable that the
weapon was connected with the offense).

                                        - 4 -
          Accordingly, we affirm Dominguez-Villegas’s sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -